DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 4, 2020.  As directed by the amendment: claims 2, 8, 9, 13, 15, and 16 have been amended, claims 1 and 12 have been canceled, and no new claims have been added.  Thus, claims 2-11 and 13-22 are presently pending in the application.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, it is suggested that lines 8-9 be amended to read --…of the oxygen mask .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 18 recites “the one or more sensors”, yet, the claim specifies that there are “two or more sensors” in line 3.  Thus, it is not clear if the limitation is limited to at least two sensors or if just one of the two or more sensors is being referred to. 
Claims 3-8 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Bachinski (US 2002/0139368), and further in view of Schmidt et al. (US 2006/0213519) and Williams et al. (US 6,510,331).
As to claim 2, Bloch discloses a method for managing oxygen flow to an oxygen mask in a commercial passenger aircraft (Fig. 1, Abstract), comprising: collecting, from 2M , paragraphs [0035],[0049]) is insufficient responsive to the current oxygen saturation level being less than a first threshold (the set point SaO2SP, paragraphs [0035],[0051]); adjusting, by the processing circuitry, an oxygen flow rate to the oxygen mask to an adjusted oxygen flow rate to compensate for the current oxygen saturation level being less than the first threshold (paragraphs [0035,[0050]-[0051]); and after adjusting the oxygen flow rate, continuing to collect, from the sensor 150, additional blood oxygen saturation measurements (the system will continuously monitor the blood oxygen saturation levels of the user via sensor 150, paragraph [0032]).  
Bloch does not disclose analyzing, by the processing circuitry, the additional blood oxygen saturation measurements to determine an updated oxygen saturation level is hazardous to the user responsive to the updated oxygen saturation level being less than a second threshold, the second threshold less than the first threshold; and triggering, by the processing circuitry, an alert responsive to the updated oxygen saturation level being less than the second threshold.  
However, Bachinski teaches an alert that is triggered when an oxygen saturation level is determined to be hazardous to a user (alarms 44 are sounded when the oxygen level drops, paragraph [0015]).  Furthermore, Schmidt teaches a first threshold oxygen saturation value (desired/setpoint value) being around 90% (paragraph [0068]) while a 
Bloch further does not disclose collecting, from at least one additional sensor comprising a second blood oxygen saturation sensor, blood oxygen saturation measurements of a user of the oxygen mask or determining, by the processing circuitry, the adequacy of the first blood oxygen saturation sensor and collecting, from the second blood oxygen saturation sensor of each mask of the at least one mask, respective blood oxygen saturation measurements, in response to a determination that the first blood oxygen saturation sensor is inadequate.  However, Williams teaches a second blood oxygen saturation sensor 30 (Fig. 3) in addition to a first blood oxygen saturation sensor (see Fig. 1 showing a plurality of sensors at 20) and further teaches determining, by processing circuitry (switching device 10, Fig. 2), the adequacy of the first blood oxygen saturation sensor and collecting, from the second blood oxygen saturation sensor, respective blood oxygen saturation measurements, in response to a determination that the first blood oxygen saturation sensor is inadequate (see col. 3, ln. 22-31, which describes that the switching device 10 selects the best, strongest or least distorted signal, or if a signal is lost from one sensor, the switching device immediately selects another sensor).  Therefore, it would have been obvious to one of ordinary skill in the art 
As to claim 3, the modified method of Bloch discloses that adjusting the oxygen flow rate comprises determining the adjusted oxygen flow rate based on the current oxygen saturation level and an altitude of the aircraft (see Bloch, paragraph [0051]).
As to claim 4, the modified method of Bloch discloses that the oxygen mask is a pilot mask worn by a pilot of the aircraft (crewmember 30, Fig. 1, paragraph [0018], see Bloch, Fig. 1, Abstract). 
As to claims 5 and 6, the modified method of Bloch discloses the claimed invention except that the adjusted oxygen flow rate is based further on at least one physiological criteria of the user, wherein the at least one physiological criteria comprises at least one of a pulse of the user and a breathing rate of the user. However, Schmidt teaches determining an adjusted oxygen flow rate based on a pulse rate or breathing rate of the user, in addition to blood oxygen content (paragraph [0075]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Bloch to include using a monitored pulse and/or breathing rate of the user when determining the adjusted oxygen flow rate, as taught by Schmidt, in order to better anticipate the user’s oxygen needs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Bachinski, Schmidt et al., and Williams et al., as applied to claim 2 above, and further in view of Strickland, Jr. (US 2001/0039951).
As to claim 7, the modified method of Bloch discloses the claimed invention except that adjusting the oxygen flow rate comprises determining the adjusted oxygen flow rate based in part upon a rate of change of blood oxygen level in the user monitored over a period of time. However, Strickland teaches determining an adjusted oxygen flow rate based on a rate of change of blood oxygen level in the user monitored over a period of time, in addition to the magnitude of the blood oxygen level (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Bloch to include using a rate of change of the blood oxygen level of the user when determining the adjusted oxygen flow rate, as taught by Strickland, in order to more closely follow the needs of the user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Bachinski, Schmidt et al., and Williams et al., as applied to claim 2 above, and further in view of Sanders (US 2011/0197891).
As to claim 8, the modified method of Bloch discloses the claimed invention except that triggering the alert comprises lighting at least one visual indicator upon an exterior surface of the oxygen mask. However, Schmidt teaches an alarm in the form of a visual indicator (warning light, paragraph [0105]).  Furthermore, Sanders teaches warning lights 302 positioned on an exterior surface of a mask (Fig. 3, paragraph [0076]-[0077]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Bloch to include .  
Claims 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 2009/0301489), in view of Williams et al. (US 6,510,331).
As to claim 9, Bloch discloses an oxygen delivery system (Fig. 1) for use in a commercial passenger aircraft (Abstract), comprising: at least one oxygen mask 9 comprising a blood oxygen saturation sensors 150 comprising a first blood oxygen saturation sensor 150 (Fig. 1, paragraphs [0032]-[0034]); at least one regulator 24 (paragraph [0019]); and processing circuitry 62 configured to control an oxygen flow rate from the at least one regulator 24 to the at least one oxygen mask 9 (paragraph [0020],[0023]); wherein controlling the flow of oxygen comprises collecting, from the sensor 150 of each oxygen mask of the at least one oxygen mask, respective blood oxygen saturation measurements (via sensor 150, paragraph [0032]); analyzing, by processing circuitry, the respective blood oxygen saturation measurements corresponding to each mask of the at least one oxygen mask to determine a current oxygen saturation level of a user of the respective oxygen mask; determining, by the processing circuitry, the current oxygen saturation level (actual/measured SaO2M , paragraphs [0035],[0049]) of a user of a first oxygen mask of the at least one oxygen mask is insufficient by comparison with a first threshold value (the set point SaO2SP, paragraphs [0035],[0051]); and adjusting, by the processing circuitry based on the current oxygen saturation level and an altitude of the aircraft (via cabin pressure sensor 140), an oxygen flow rate to at least the first oxygen mask to an adjusted oxygen flow 
Bloch does not disclose an additional sensor comprising a second blood oxygen saturation sensor or that controlling the flow of oxygen further comprises determining, by the processing circuitry, the adequacy of the first blood oxygen saturation sensor and collecting, from the second blood oxygen saturation sensor of each mask of the at least one mask, respective blood oxygen saturation measurements, in response to a determination that the first blood oxygen saturation sensor is inadequate.  However, Williams teaches a second blood oxygen saturation sensor 30 (Fig. 3) in addition to a first blood oxygen saturation sensor (see Fig. 1 showing a plurality of sensors at 20) and further teaches determining, by processing circuitry (switching device 10, Fig. 2), the adequacy of the first blood oxygen saturation sensor and collecting, from the second blood oxygen saturation sensor, respective blood oxygen saturation measurements, in response to a determination that the first blood oxygen saturation sensor is inadequate (see col. 3, ln. 22-31, which describes that the switching device 10 selects the best, strongest or least distorted signal, or if a signal is lost from one sensor, the switching device immediately selects another sensor).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bloch so that a second blood oxygen saturation sensor is included and relied upon in the case of inadequate readings from the first sensor, as taught by Williams, in order to prevent an interruption of patient oximetry information in the event of sensor failure (see Williams, col. 4, ln.15-19). 

As to claim 22, the modified system of Bloch discloses the claimed invention including that determining the adequacy of the first blood oxygen saturation sensor comprises identifying measurements of blood oxygen saturation level at or below a threshold (as modified by Williams, the system identifies a loss of signal (measurement value = zero) from a blood oxygen saturation sensor, which would be identifying measurements below a threshold value, see Williams, col. 3, ln. 30-31).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Williams et al., as applied to claim 9 above, and further in view of Raemer (US 5,365,922).
As to claim 11, the modified system of Bloch discloses the claimed invention except that collecting the respective blood oxygen saturation measurements comprises: collecting the respective oxygen saturation for a threshold period of time; and determining, based upon the respective oxygen saturation measurements, a baseline average oxygen saturation level of the user of the respective oxygen mask.  However, Raemer teaches collecting an oxygen saturation for a threshold period of time; and determining, based upon the respective oxygen saturation measurements, a baseline average oxygen saturation level of a user of an oxygen mask (see Raemer’s claim 1, running average).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bloch to include determining a baseline average oxygen saturation level of the user, as taught by .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Williams et al., as applied to claim 9 above, and further in view of Bachinski and Burton (US 2004/0163648).
As to claim 13, the modified system of Bloch discloses the claimed invention except that the two or more blood oxygen saturation sensors of the first oxygen mask comprise a first blood oxygen saturation sensor disposed upon a strap of the first oxygen mask such that the first sensor contacts a cheek area of the respective user of the first oxygen mask. However, Bachinski teaches an oxygen saturation sensor positioned on a mask to contact the cheek of the user (paragraph [0017]).  Furthermore, Burton teaches a sensor positioned on a strap so as to be in contact with the cheek of the user (at 25, Fig. 4, paragraph [0083]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bloch so that the sensor is disposed on a strap of the mask in contact with the cheek of the user, as taught by Bachinski and Burton, in order to provide a suitable alternative location for achieving an accurate oxygen saturation level of the user through the skin.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Williams et al., as applied to claim 9 above, and further in view of Jorczak et al. (US 2005/0103342).
As to claim 14, the modified system of Bloch discloses the claimed invention except that the first blood oxygen saturation sensor is disposed upon an interior surface .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., in view of Williams et al., as applied to claim 9 above, and further in view of Bachinski (US 2002/0139368).
As to claim 15, Bloch discloses that the first oxygen mask 9 is an oral-nasal mask (see Fig. 1 showing mask 9 covering both the nose and mouth of the user 30), but does not disclose that a first blood oxygen saturation sensor of the two or more sensors of the first oxygen mask is a capnometer configured to monitor carbon dioxide concentrations in gases expired by the user of the first oxygen mask. However, Bachinski teaches combining a blood oxygen sensor 29 with a capnometer 29 (Fig. 1) on an oxygen mask 12 for monitoring carbon dioxide concentrations in gases expired by a user of the oxygen mask 12 (paragraph [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Bloch to include the capnometer as the first blood oxygen sensor, .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hannah et al. (US 7,278,421), in view of Bachinski, and further in view of Burton (US 2004/0163648) and Williams et al. (US 6,510,331).
As to claim 16, Hannah discloses a pilot mask 10 (Fig. 1, Fig. 2) for use by a commercial aircraft pilot comprising: a visor 14 (col. 2,ln. 51-54); an oronasal cone 15 (col. 2, ln. 61-64); an oxygen supply tube 28 configured to deliver an oxygen flow from an external oxygen source to the oronasal cone of the pilot mask (col. 3,ln. 29-31); an electrical cabling 30 disposed along the oxygen supply tube 28 (col. 3, ln. 31-35); a face seal 12, 15 (the seal around the facepiece 12 and around the oronasal cone 15 are together considered the face seal, Fig. 2, col. 2, ln. 51-54,61-64) for sealing the pilot mask against a face of a user, comprising flexible sealing flaps 32 along a left, right, and top of a perimeter of the face seal and a large sealing surface 34 on each side of the pilot mask (Fig. 2, col. 3, ln. 36-55).
Hannah does not disclose that the pilot mask is sensor integrated including a plurality of sensors, including a first blood oxygen saturation and a second blood oxygen saturation, disposed upon an interior surface of the face seal and configured to remain substantially in contact with the face of the user during wear, wherein the second blood oxygen saturation sensor is configured to collect signals indicative of blood oxygen saturation level in response to a determination that the first blood oxygen saturation sensor is inadequate, wherein the plurality of sensors are configured to collect signals 
However, Bachinski discloses a sensor-integrated pilot mask (see Fig. 1) for use by a commercial aircraft pilot (Abstract), comprising: a sensor (blood oxygen sensor 20) disposed upon an interior surface of the face seal of the mask and configured to remain substantially in contact with the face of the user during wear, wherein the sensor 20 is configured to collect signals indicative of blood oxygen saturation level and to communicate the signals via electrical cabling associated with the oxygen delivery tubing 26 (paragraphs [0010],[0011], the sensor is powered by a power source provided by the controller 24 connected through the tube 26; therefore, there must be some electrical cabling between the sensor 20 and the controller 24).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Hannah to include the blood oxygen sensor on the face seal, as taught by Bachinski, in order to provide information about the status of the user.
As to the limitation of a second blood oxygen saturation configured to collect signals indicative of blood oxygen saturation level in response to a determination that the first blood oxygen saturation sensor is inadequate, Williams teaches a second blood oxygen saturation sensor 30 (Fig. 3) in addition to a first blood oxygen saturation sensor (see Fig. 1 showing a plurality of sensors at 20) and further teaches determining, by processing circuitry (switching device 10, Fig. 2), the adequacy of the first blood oxygen saturation sensor and collecting, from the second blood oxygen saturation sensor, respective blood oxygen saturation measurements, in response to a determination that the first blood oxygen saturation sensor is inadequate (see col. 3, ln. 22-31, which 
Finally, as to the limitation that the face seal includes both of the first and second blood oxygen saturation sensors, Burton teaches a plurality of oximetry sensors 118 in a mask interface in contact with the forehead of the user (Fig. 11, paragraphs [0073],[0075]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Hannah so that the blood oxygen sensors are located on the face seal, such as in the forehead portion of the face seal, as taught by Burton, in order to provide a suitable location for blood oxygen sensors which yields accurate readings and does not require donning of separate sensor devices on the patient.
As to claim 17, the modified mask of Hannah discloses that the face seal includes an upper portion configured to seal against a forehead region of the face of the user 36 (see Fig. 2 of Hannah, col. 3, ln. 45-47), and at least one sensor 118 (Fig. 11 of Burton) of the plurality of sensors is disposed upon the upper portion and configured to contact the forehead region (Burton teaches the location of the pulse oximetry sensor on the forehead seal, as discussed in claim 16 above, see paragraphs [0073],[0075]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hannah, in view of Bachinski, Burton and Williams et al., as applied to claim 16 above, and further in view of Jorczak.
As to claim 18, the modified mask of Hannah discloses that the face seal includes an oronasal portion 15 configured to seal around a mouth and nose region of the face of the user (see Fig. 2, col. 2, ln. 61-65), but does not disclose that at least one sensor of the plurality of sensors is disposed upon the oronasal portion positioned to contact a bridge of the nose of the user.  However, Jorczak teaches a blood oxygen sensor disposed upon an interior surface of a mask such that the sensor contacts a bridge area of a nose of the user (paragraph [0051]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Hannah so that the sensor is positioned to contact the user’s nose bridge on the oronasal portion, as taught by Jorczak, in order to provide a suitable alternative location for achieving an accurate oxygen saturation level of the user through the skin.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hannah et al., in view of Bachinsk, Burton, and Williams et al., as applied to claim 16 above, and further in view of Schmidt and Giorgini (US 6,401,714).
As to claim 19, the modified mask of Hannah discloses the claimed invention except at least one indicator lamp disposed upon an exterior surface of the pilot mask and configured for visibility to a co-pilot to present an alert associated with blood oxygen saturation level, wherein the at least one indicator lamp is configured to illuminate based upon at least one alert signal provided via the cabling.  However, Schmidt teaches at 
As to claim 20, the modified mask of Hannah discloses a regulator 16 (see Fig. 1 of Hannah) disposed between the oronasal cone 15 and the oxygen supply tube 28 (see Fig. 1 of Hannah), wherein the at least one indicator lamp is positioned upon the regulator (as taught by Giorgini, Fig. 1, col. 4, ln. 66 – col. 5, ln. 13). 
As to claim 21, the modified mask of Hannah discloses that the plurality of sensors comprises at least one oximeter 20 (see Bachinski, paragraph [0010] and Burton, pulse oximetry sensor 118, paragraph [0073]). 
Response to Arguments
Applicant’s arguments, see page 9 of the remarks, filed December 4, 2020, with respect to the interpretation of “alert mechanism” as invoking 112(f) have been fully considered and are persuasive.  Since the limitation has been amended to read “alert” with no generic placeholder, interpretation under 112(f) has been withdrawn. 
Applicant’s arguments, see pages 9-10 of the remarks, filed December 4, 2020, with respect to the rejection of claim 15 under 112(b), have been fully considered and are persuasive.  The rejection of claim 15 under 112 (b) has been withdrawn).
Applicant's arguments with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues on page 11 of the remarks, with respect to claims 2, 9, and 16, that Williams does not teach or suggest any sensors incorporated into an oxygen mask, and thus, Examiner has not provided a reference, or combination of references that disclose at least two sensors within, and incorporated into, an oxygen mask.  
However, the argument is not well taken.  It is noted that claims 2 and 9 do not require the sensors to be within or incorporated into an oxygen mask.  For instance, claim 2 only requires the sensors be used to collect blood oxygen saturation measurements of a user of an oxygen mask.  Thus, as long as the sensor is collecting the user’s blood oxygen saturation measurements from somewhere, it reads on the claim limitation.  Furthermore, claim 9 only requires that the mask comprises the sensors (see claim 9, line 3: “at least one oxygen mask comprising two or more…sensors”).  This limitation is broad enough to read on sensors operatively connected to the mask and does not require the sensors to be directly attached to a mask body or seal, for example. Thus, the rejection is maintained.
As to claim 16, which requires the sensors be “disposed upon an interior surface of the face seal”, Williams is not relied upon to teach this limitation.  Rather, Bachinski (sensor 20) and Burton (sensors 118, paragraph [0073],[0075]) are relied upon to teach the location of the sensors on the face seal of the mask, while Williams is only relied upon to teach the use 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785